Exhibit 10.2

 

2005 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS

OF

NOBLE ENERGY, INC.

 

RESTRICTED STOCK AGREEMENT

 

THIS AGREEMENT, made and entered into as of                       , by and
between NOBLE ENERGY, INC., a Delaware corporation (the “Company”),
and                                   (“Director”),

 

WITNESSETH THAT:

 

WHEREAS, the 2005 Stock Plan for Non-Employee Directors of Noble Energy, Inc.
(the “Plan”) as adopted by the Board of Directors of the Company and approved by
the stockholders of the Company to be effective as of April 26, 2005 (said Plan,
as in effect from time to time, the “Plan”), provides for the grant of
restricted shares of the Company’s common stock, par value $3.33-1/3 per share
(“Common Stock”), to the Company’s Non-Employee Directors (as defined in the
Plan) upon the terms and conditions specified under the Plan; and

 

WHEREAS, Director is a Non-Employee Director of the Company who has been granted
an award of restricted shares of Common Stock pursuant to the Plan;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows with respect to such award:

 

1.             Restricted Stock Award.  On the terms and conditions and subject
to the restrictions, including forfeiture, hereinafter set forth, the Company
hereby awards to Director, and Director hereby accepts, a restricted stock award
(the “Award”) of                shares of Common Stock (the “Restricted
Shares”).  The Award is made effective as of                (the “Effective
Date”).  A certificate representing the Restricted Shares shall be issued in the
name of Director as of the Effective Date and delivered to Director on the
Effective Date or as soon thereafter as practicable.  Director shall cause the
certificate representing the Restricted Shares, upon receipt thereof by
Director, to be deposited, together with stock powers and any other instrument
of transfer reasonably requested by the Company duly endorsed in blank, with the
Company, to be held by the Company in escrow for Director’s benefit until such
time as the Restricted Shares represented by such certificate are either
forfeited by Director to the Company or the restrictions thereon terminate as
set forth in this Agreement.

 

--------------------------------------------------------------------------------


 

2.             Vesting and Forfeiture.

 

(a)           The Restricted Shares shall be subject to a restricted period (the
“Restricted Period”) that shall commence on the Effective Date and shall end
on                           .

 

(b)           During the Restricted Period, the Restricted Shares shall be
subject to being forfeited by Director to the Company as provided in this
Agreement, and Director may not sell, assign, transfer, discount, exchange,
pledge or otherwise encumber or dispose of any of the Restricted Shares.

 

(c)           If Director remains a director of the Company throughout the
Restricted Period, the restrictions applicable hereunder to the Restricted
Shares shall terminate, and as soon as practicable after the end of the
Restricted Period a stock certificate for the Restricted Shares, together with
any dividends or other distributions with respect to such shares then being held
by the Company pursuant to the provisions of this Agreement, shall be delivered
to Director free of such restrictions.

 

(d)           If Director ceases to be a director of the Company on account of
Director’s (i) fraud or intentional misrepresentation, or (ii) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or any
Affiliate (as defined in the Plan), then the Restricted Shares shall be
forfeited by Director to the Company, and shall be transferred to the Company by
Director.

 

(e)           If Director dies or becomes disabled (within the meaning of
section 22(e)(3) of the Internal Revenue Code of 1986, as amended, as determined
by the Board of Directors of the Company in its discretion) while a director of
the Company, or retires as a regular director of the Company because of age in
accordance with the mandatory retirement provisions of Article III of the
By-laws of the Company, all restrictions applicable to the Restricted Shares
shall terminate, and as soon as practicable thereafter a stock certificate for
the Restricted Shares, together with any dividends or other distributions with
respect to such shares then being held by the Company pursuant to the provisions
of this Agreement, shall be delivered to Director (or in the event of Director’s
death, to Director’s estate) free of such restrictions.

 

(f)            If a Change in Control (as defined in Section 2(g) hereof) occurs
during the Restricted Period and while Director is a director of the Company,
the restrictions applicable hereunder to the Restricted Shares shall terminate
and the Restricted Shares (and/or any successor securities or other property
attributable to the Restricted Shares that may result from the Change in
Control), together with any dividends or other distributions with respect to
such shares then being held by the Company pursuant to the provisions of this
Agreement, shall be delivered to Director free of such restrictions.

 

2

--------------------------------------------------------------------------------


 

(g)           For the purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred if:

 

(1)           individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least fifty-one percent (51%) of the Board of Directors of the
Company, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board;

 

(2)           the stockholders of the Company shall approve a reorganization,
merger or consolidation, in each case, with respect to which persons who were
the stockholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own outstanding voting
securities representing at least fifty-one percent (51%) of the combined voting
power entitled to vote generally in the election of directors (“Voting
Securities”) of the reorganized, merged or consolidated company;

 

(3)           the stockholders of the Company shall approve a liquidation or
dissolution of the Company or a sale of all or substantially all of the stock or
assets of the Company; or

 

(4)           any “person,” as that term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any of its subsidiaries, any employee benefit plan of the Company or
any of its subsidiaries, or any entity organized, appointed or established by
the Company for or pursuant to the terms of such a plan), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person (as well as any “Person” or “group” as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become the
“beneficial owner” or “beneficial owners” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing in the aggregate twenty-five percent (25%) or more of either
(i) the then outstanding shares of Common Stock, or (ii) the Voting Securities
of the Company, in either such case other than solely as a result of
acquisitions of such securities directly from the Company.  Without limiting the
foregoing, a person who, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise has or shares the power to
vote, or to direct the voting of, or to dispose, or to direct the disposition
of, Common Stock or other Voting Securities of the

 

3

--------------------------------------------------------------------------------


 

Company shall be deemed the beneficial owner of such Common Stock or Voting
Securities.

 

Notwithstanding the foregoing, a “Change in Control” of the Company shall not be
deemed to have occurred for purposes of subparagraph (4) of this
Section 2(g) solely as the result of an acquisition of securities by the Company
which, by reducing the number of shares of Common Stock or other Voting
Securities of the Company outstanding, increases (i) the proportionate number of
shares of Common Stock beneficially owned by any person to twenty-five percent
(25%) or more of the shares of Common Stock then outstanding or (ii) the
proportionate voting power represented by the Voting Securities of the Company
beneficially owned by any person to twenty-five percent (25%) or more of the
combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in clause (i) or (ii) of this sentence
shall thereafter become the beneficial owner of any additional shares of Common
Stock or other Voting Securities of the Company (other than a result of a stock
split, stock dividend or similar transaction), then a Change in Control of the
Company shall be deemed to have occurred for purposes subparagraph (4) of this
Section 2(g).

 

3.             Rights as Shareholder.  Subject to the provisions of this
Agreement, upon the issuance of a certificate or certificates representing the
Restricted Shares to Director, Director shall become the owner thereof for all
purposes and shall have all rights as a stockholder, including voting rights and
the right to receive dividends and distributions, with respect to the Restricted
Shares.  If the Company shall pay or declare a dividend or make a distribution
of any kind, whether due to a reorganization, recapitalization or otherwise,
with respect to the shares of Company common stock constituting the Restricted
Shares, then the Company shall pay or make such dividend or other distribution
with respect to the Restricted Shares; provided, however, that the cash, stock
or other securities and other property constituting such dividend or other
distribution shall be held by the Company subject to the restrictions applicable
hereunder to the Restricted Shares until the Restricted Shares are either
forfeited by Director and transferred to the Company or the restrictions thereon
terminate as set forth in this Agreement.  If the Restricted Shares with respect
to which such dividend or distribution was paid or made are forfeited by
Director pursuant to the provisions hereof, then Director shall not be entitled
to receive such dividend or distribution and such dividend or distribution shall
likewise be forfeited and transferred to the Company.  If the restrictions
applicable to the Restricted Shares with respect to which such dividend or
distribution was paid or made terminate in accordance with the provisions of
this Agreement, then Director shall be entitled to receive such dividend or
distribution with respect to such shares, without interest, and such dividend or
distribution shall likewise be delivered to Director.

 

4.             Reclassification of Shares.  In case of any consolidation or
merger of another corporation into the Company in which the Company is the
surviving

 

4

--------------------------------------------------------------------------------


 

corporation and in which there is a reclassification or change (including the
right to receive cash or other property) of the Restricted Shares (other than a
change in par value, or from par value to no par value, or as a result of a
subdivision or combination, but including any change in such shares into two or
more classes or series of shares), the Board of Directors of the Company may
provide that payment of the Restricted Shares shall take the form of the kind
and amount of shares of stock and other securities (including those of any new
direct or indirect parent of the Company), property, cash or any combination
thereof receivable upon such consolidation or merger.

 

5.             Legend. Each certificate representing the Restricted Shares shall
conspicuously set forth on the face or back thereof, in addition to any legends
required by applicable law or other agreement, a legend in substantially the
following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THE
TERMS OF THE 2005 STOCK PLAN FOR NON-EMPLOYEE DIRECTORS OF NOBLE ENERGY, INC.
AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, DISCOUNTED, EXCHANGED, PLEDGED OR
OTHERWISE ENCUMBERED OR DISPOSED OF IN ANY MANNER, EXCEPT AS SET FORTH IN THE
TERMS OF THE AGREEMENT EMBODYING THE AWARD OF SUCH SHARES
DATED                         . A COPY OF SUCH AGREEMENT IS ON FILE IN THE
OFFICE OF THE COMPANY.

 

6.             Assignment.  The Company may assign all or any portion of its
rights and obligations under this Agreement.  The Award, the Restricted Shares
and the rights and obligations of Director under this Agreement may not be sold,
assigned, transferred, discounted, exchanged, pledged or otherwise encumbered or
disposed of by Director other than by will or the laws of descent and
distribution.

 

7.             Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of (i) the Company and its successors and assigns, and
(ii) Director, and Director’s heirs, devisees, executors, administrators and
personal representatives.

 

8.             Amendment.  This Agreement may be amended or terminated at any
time by an instrument in writing to such effect executed by both parties.

 

9.             Notices.  All notices required or permitted to be given or made
under this Agreement shall be in writing and shall be deemed to have been duly
given or made if (i) delivered personally, (ii) transmitted by first class
registered or certified United States mail, postage prepaid, return receipt
requested, (iii) sent by prepaid overnight courier service, or (iv) sent by
telecopy or facsimile transmission, answer back requested, to the person who is
to receive it at the

 

5

--------------------------------------------------------------------------------


 

address that such person has theretofore specified by written notice delivered
in accordance herewith.  Such notices shall be effective (i) if delivered
personally or sent by courier service, upon actual receipt by the intended
recipient, (ii) if mailed, upon the earlier of five days after deposit in the
mail or the date of delivery as shown by the return receipt therefor, or
(iii) if sent by telecopy or facsimile transmission, when the answer back is
received.  The Company or Director may change, at any time and from time to
time, by written notice to the other, the address that the Company or Director
had theretofore specified for receiving notices.  Until such address is changed
in accordance herewith, notices under this Agreement shall be delivered or sent
(i) to Director at Director’s address as set forth in the records of the
Company, or (ii) to the Company at the principal executive offices of the
Company clearly marked “Attention:  Lee Robison”.

 

10.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas without regard to its
principles of conflict of laws.

 

11.           Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision shall be deemed to be so limited and shall
be enforceable by limitation thereof, then the provision shall be so limited and
shall be enforceable to the maximum extent permitted by applicable law.

 

12.           Further Assurances.  The parties agree to execute such additional
instruments and to take all such further action as may be reasonably necessary
to carry out the intent and purposes of this Agreement.

 

13.           Entire Agreement.  This Agreement and Plan set forth the entire
agreement between the parties with respect to the subject matter hereof, and
supersede all prior agreements and understandings, whether written or oral,
between the parties with respect to the subject matter hereof.

 

14.           Subject to Plan.  The Award, the Restricted Shares and this
Agreement are subject to all of the terms and conditions of the Plan as amended
from time to time.  In the event of any conflict between the terms and
conditions of the Plan and those set forth in this Agreement, the terms and
conditions of the Plan shall control.

 

15.           Counterparts.  This Agreement may be executed by the parties
hereto in any number of counterparts, each of which shall be deemed an original,
and all of which shall constitute one and the same agreement.

 

6

--------------------------------------------------------------------------------


 

16.           Descriptive Headings.  The descriptive headings herein are
inserted for convenience of reference only, do not constitute a part of this
Agreement, and shall not affect in any manner the meaning or interpretation of
this Agreement.

 

17.           References.  The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. 

 

[SIGNATURE PAGE TO FOLLOW]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Director have executed this Agreement as of
the date first written above.

 

 

 

NOBLE ENERGY, INC.

 

 

 

 

 

By:

 

 

 

 

Charles. D. Davidson

 

 

Chairman, President and CEO

 

 

 

 

 

DIRECTOR

 

 

 

 

 

 

 

 

Director Signature

 

 

 

 

 

 

 

 

Director Printed Name

 

8

--------------------------------------------------------------------------------


 

STOCK POWER AND ASSIGNMENT

 


SEPARATE FROM CERTIFICATE


 

FOR VALUE RECEIVED and pursuant to that certain 2005 Stock Plan for Non-Employee
Directors of Noble Energy, Inc. Restricted Stock Agreement dated as
of                                  (the “Agreement”), the undersigned Director
hereby sells, assigns and transfers unto                                     ,
                     shares of the Common Stock, $3.33 1/3 par value per share,
of Noble Energy, Inc., a Delaware corporation (the “Company”), standing in the
undersigned’s name on the books of the Company represented by
Certificate No(s).          delivered herewith, and does hereby irrevocably
constitute and appoint the Secretary of the Company as the undersigned’s
attorney-in-fact, with full power of substitution, to transfer said stock on the
books of the Company.  THIS ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE
AGREEMENT AND ANY EXHIBITS THERETO.

 

 

Dated:

 

 

 

 

 

 

 

 

DIRECTOR:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed Name

 

9

--------------------------------------------------------------------------------